This was a suit to foreclose a mortgage. The defense was made that the complainant had forfeited his right to recover because the contract was usurious and unenforceable under the provisions of section 4855 R. G. S., 6942, C. G. L.
Testimony was taken and a decree rendered in favor of the defendant. The decree should be affirmed on authority of the opinion and judgment in the case of McCullough et ux. vs. Hill, filed in this Court on April 23rd, 1931, and it is so ordered.
Affirmed.
BUFORD, C.J., AND ELLIS AND BROWN, J.J., concur.